DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/13/2022 has been entered. An action on the RCE follows. 


Status of the application

This Office Action is in response to Applicant's amendments filed on 06/13/2022. Claims 1-5, 7-16, 18-20, 23-42 are pending for this examination.

Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application is about artifact life cycle management on the cloud. Artifact, as described in the specification, can be any software component or software application. In that light that application is about software life cycle management on the cloud. Software life cycle management is well understood in the art. This application teaches software life cycle management on the cloud. In general, more and more of the software development, including components development, includes source code development, testing, deployment, etc. are performed on the cloud. As such, in the examiner’s opinion, software life cycle management on the cloud is known in the art. 

At this time, the examiner has no suggestion for amendments for advancing prosecution. However, the applicant is welcome to set up an interview to discuss possible amendments for advancing prosecution. 

Analogous art

In broad interpretation, instant application is about software components and applications development and life cycle management on the cloud. As such, in includes source development, testing, deploying, provisioning, etc. of software components. Prior arts which teach any of the above technologies are considered to be analogous art to the instant application.


Claim Interpretation

Claims use the term “artifact”. Specification recites in [0011] “The artifact may refer to a cloud application, an edge application, code snippet, hardware configuration, digital twin model, application programming interfaces (APIs), simulation model, connectivity solution, firmware, device configuration, security applications, and so on.” This shows artifact is a broad term which includes any software component or application. 

Claim 7 (and similarly claim 25) recites “generating the integrated development environment of the determined type on a graphical user interface of a user device”. The term “generating” used here is misleading. In general generating means creating source code, compiling, building and creating an executable. In light of the disclosure, the examiner interpreters in this claim limitation “generating” means invoking and bring the integrated user interface on a user screen. As such, the whole claim means, determining what type of IDE is needed and invoking the correct IDE. If the applicant disagrees with the interpretation, the applicant needs to clarify the claim limitation.  

	
Acknowledgement

Claims 1, 20 and 38 have been amended.
Claims 6, 17, 21 and 22 have been canceled previously.
Claims 39-42 have been added.


Response to Amendment/Arguments
Applicants' arguments have been carefully and respectfully considered and addressed but found not persuasive. Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Wang (Pub. No.: US 2019/0173109), Benchorin et al. (hereinafter Benchorin, Pub. No.: US 2014/0313542) and Sapaliga et al. (hereinafter Sapaliga, Pub. No.: US 2015/0120886). Accordingly, this action has been made FINAL.	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 20, 32, 38 and 40 are rejected under AIA  35 U.S.C. 103 as being unpatentable Martinez et al. (hereinafter Martinez, Pub. No.: US 2014/0280961) in view of Kundu et al. (hereinafter Kundu, Pub. No.: US 2014/0096135).
As per claim 1. (Currently Amended) Martinez teaches, 
A method of managing an artifact during a lifecycle of the artifact on a cloud computing system, (Martinez recites in [0033] starting at line 3, “…the method comprising: receiving a computing workflow to be performed in the cloud-computing environment; identifying a computer workload to perform the computing workflow; associating a policy with the computer workload; testing the computer workload in a pre-production virtual private cloud (e.g., computing environment) within the cloud-computing environment; deploying the computer workload in a production virtual private cloud (e.g., computing environment) within the clouding-computing environment; ….”. This shows that the whole workflow, including testing, deploying, etc. Martinez recites in [0069] stating at line 7, “For example, with respect to software/application development, planner module 23 may model current applications and associated software-development life cycle (SDLC) phases to determine what infrastructure environments would be required or preferred.” This shows that SDLC is planned to be executed on the cloud. Please refer to Fig. 10, where Platform 20 performs the SDLC and it is performed in the cloud. Martinez recites in [0066] starting at line 7, “and a cloud-computing platform 20 in accordance with one embodiment of the invention.”) 
the method comprising: 
identifying an artifact to be deployed on the cloud computing system; (Martinez recites in [0018] last sentence “For example, a connection module may be deployed on a client network or a cloud provider network to facilitate a secure network connection between cloud-computing service and a client network.” Martinez recites in [0022] middle of the paragraph “The security policy can be configured to only allow software packages that comply with the security zone's policies to be deployed with the security zone.” This shows identifying artifacts to be deployed.) 
wherein the artifact is a code snippet, a hardware configuration, a digital twin model, an application programming interface (API), a simulation model, a connectivity solution, firmware, or a device configuration; (Martinez recites in [0018] last sentence “For example, a connection module may be deployed on a client network or a cloud provider network to facilitate a secure network connection between cloud-computing service and a client network.” This shows that the artifact is a “connectivity solution”.) 
performing, by the cloud computing system, one or more validation checks on the artifact to be deployed; (Martinez recites in [0070] “Builder module 29 may be configured to assemble, validate, and publish a cloud-computing service or computer workload for consumption (i.e., use) by a user. Builder module 29 may be configured to receive characterization information from planner module 23 and build a cloud-computing service or computer workload based on the information.” This shows cloud-computing service is built and validated. Please note that cloud-computing service is a software artifact. Martinez recites in [0008] towards the middle of the paragraph, “Accordingly, embodiments of the present invention provide on-demand access by internal users, external users (e.g. customers, service partners), and developers to cloud-computing services, such as infrastructure-as-a-service (IaaS), platform-as-a-service (PaaS), and software-as-a-service (SaaS),….”. This shows cloud-computing service includes software-as-a-service [e.g., a software artifact].)
Martinez teaches software artifact development on the cloud. Martinez does not explicitly mention, “generating, by the cloud computing system, an artifact signature for the validated artifact using an artifact package; deploying, by the cloud computing system, the validated artifact within a productive environment of the cloud computing system, the productive environment being a live system which makes the artifact usable by one or more tenants such that the deployed artifact is executed in the productive environment when a tenant of the one or more tenants accesses the artifact; and provisioning, by the cloud computing system, the deployed artifact to one or more tenants of the cloud computing system  by assigning the artifact to the tenant.” However, in analogous art of software artifact development, Kundu teaches, 
generating, by the cloud computing system, an artifact signature for the validated artifact using an artifact package; (Kundu recites in [0075] starting at line 1, “Workloads layer 366 provides examples of functionality for which the cloud computing environment may be utilized. Examples of workloads and functions which may be provided from this layer include: mapping and navigation; software development and lifecycle management;…”. This shows SDLC is managed on cloud-computing environment. Kundu recites in [0180] “In one illustrative embodiment, for chunk-based virtual machine image distribution, verification of the signature is carried out though a signature and verification of a Merkle hash. A Merkle hash of the virtual machine image is signed. That signature is later verified in order to validate authenticity of the virtual machine image.” Here virtual machine is the software artifact. This shows that after validation, a validation signature is added to the validated artifact.) 
deploying, by the cloud computing system, the validated artifact within a productive environment of the cloud computing system, the productive environment being a live system which makes the artifact usable by one or more tenants such that the deployed artifact is executed in the productive environment when a tenant of the one or more tenants accesses the artifact; and (Kundu recites in [0181] bottom 6 lines and [0182] “A provisioning service receiving the chunks of a virtual machine image also receives the aggregate signature for the virtual machine image. The provisioning service follows the aggregate signature protocol in order to verify the authenticity of the chunks of the virtual machine image. Thus, illustrative embodiments of the present invention provide a computer implemented method and computer program product for distributing a virtual machine image.” This shows the software artifact is provisioned. Provisioned by definition means the software artifact is made available in a production environment.) 
provisioning, by the cloud computing system, the deployed artifact to one or more tenants of the cloud computing system  by assigning the artifact to the tenant. (It has been shown above that Kundu teaches provisioning a software artifact in [0181]. Provisioning by definition means making the artifact available to tenants.)  
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez software artifact deployment and life cycle management on the cloud by incorporating the teaching “generating, by the cloud computing system, an artifact signature for the validated artifact using an artifact package; deploying, by the cloud computing system, the validated artifact within a productive environment of the cloud computing system, the productive environment being a live system which makes the artifact usable by one or more tenants such that the deployed artifact is executed in the productive environment when a tenant of the one or more tenants accesses the artifact; and provisioning, by the cloud computing system, the deployed artifact to one or more tenants of the cloud computing system  by assigning the artifact to the tenant” of Kundu. The modification would have been obvious because one of the ordinary skills of the art would have check to make sure that the software has passed validation and then provision the artifacts to appropriate tenants for their use of the artifacts. 

As per claim 11, (Previous presented) Martinez teaches, 
further comprising: assigning the artifact to at least one provider for deploying the artifact in the productive environment of the cloud computing system. (Martinez recites in [0008] “Some systems may, for example, enable: self-service access to cloud-computing resources by end-users, developers, and admins; automated services with respect to cloud-computing services comprising of one or more cloud-computing resources (e.g., management, building, configuration, publication, validation, and development and deployment of cloud-computing services); rapid provisioning ( e.g., deployment, release, scheduling, control etc.) of cloud-computing resources within a cloud-computing service;… Accordingly, embodiments of the present invention provide on-demand access by internal users, external users (e.g. customers, service partners), and developers to cloud-computing services, such as infrastructure-as-a-service (IaaS), platform-as-a-service (PaaS), and software-as-a-service (SaaS), ….”. This shows provisioning and giving access to tenants.) 

As per claim 20, (Currently Amended) A cloud computing system comprising: 

one or more processing units; and at least one memory unit communicatively coupled to the one or more processing units, wherein the at least one memory unit, with the one or more processing units, (Martinez recites in [0140] “Computing module 900 might include, for example, one or more processors, controllers, control modules, or other processing devices, such as a processor 904.” Paragraph [141] recites “Computing module 900 might also include one or more memory modules, simply referred to herein as main memory 908. For example, preferably random access memory (RAM) or other dynamic memory, might be used for storing information and instructions to be executed by processor 904.” ) 
The remaining claim limitations are system claims which substantially parallel the limitations of the method claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

	
8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 32, this is a system claim that substantially parallels the limitations of the method claim 11. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

As per claim 38, (Currently Amended) this is a medium claim that substantially parallels the limitations of the system claim 1. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed system steps as a medium.

As per claim 40, (New) The method of claim 1, wherein the artifact is the hardware configuration, the device configuration, or the connectivity solution. (Martinez recites in [0018] last sentence “For example, a connection module may be deployed on a client network or a cloud provider network to facilitate a secure network connection between cloud-computing service and a client network.” This shows that the artifact is a “connectivity solution”.) 
	
Claims 2, 4, 23 and 28 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu as applied to claims 1 and 20 in view of Jain (hereinafter Jain, Pub. No.: US 2016/0323368). 

As per claim 2, (Previous presented) Martinez and Kundu teach software life cycle on the cloud. They do not specifically mention “further comprising: 
providing an integrated development environment for developing the artifact to be deployed on the cloud computing system, the development environment providing a user interface with tools and software, hosted on a cloud computing platform such that the development environment enables a developer to develop and test artifacts to be deployed on the cloud computing platform; and generating an artifact package associated with the artifact based on inputs received via the integrated development environment.” However, analogous art of software development on cloud-environment, Jain teaches, 

further comprising: 
providing an integrated development environment for developing the artifact to be deployed on the cloud computing system, the development environment providing a user interface with tools and software, hosted on a cloud computing platform such that the development environment enables a developer to develop and test artifacts to be deployed on the cloud computing platform; and (Jain recites in [0035] starting at line 12, “….providing customers with an integrated development experience for building and deploying services in the cloud infrastructure system and providing customers with a seamless integration between business software, middleware, database and infrastructure services in the cloud infrastructure system.” This shows IDE is used to develop and deploy [which includes test] software artifacts in the cloud.) 
generating an artifact package associated with the artifact based on inputs received via the integrated development environment. (Jain recites in [0049] starting at line 5, “The users may also include developers/programmers 152 who may interact with cloud infrastructure system 100 using command line interfaces (CLIs), application programming interfaces (APIs), through various integrated development environments (IDEs), and via other applications.” This shows that building and delivering software artifacts are based on a user’s interaction of the IDE.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez and Kundu of artifact deployment and life cycle management on the cloud by incorporating the teaching “further comprising: providing an integrated development environment for developing the artifact to be deployed on the cloud computing system, the development environment providing a user interface with tools and software, hosted on a cloud computing platform such that the development environment enables a developer to develop and test artifacts to be deployed on the cloud computing platform; and generating an artifact package associated with the artifact based on inputs received via the integrated development environment” of Jain. The modification would have been obvious because one of the ordinary skills of the art would have use an integrated development environment of developing the software artifact. With the advent of SaaS all software tools including the IDE is located on the cloud. 

As per claim 4, (Previous presented) Jain teaches, 

further comprising: assigning a unique identifier to the artifact package associated with the artifact. (Jain recites in [0124] starting at line 3, “In the context of cloud infrastructure system 100, a service instance with respect to the Nuviaq system corresponds to a Nuviaq platform instance. A platform instance is assigned a unique identifier is used on all subsequent operations related to this instance. A Platform Deployment descriptor provided to the Create Platform Instance action allows for properties to be set that modify the configuration of the platform instance to meet the subscription requirements of the tenant.”)


8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 23 and 28, these are system claims that substantially parallel the limitations of the method claim 2 and 4. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 3 and 23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu and Jain as applied to claims 2 and 20 in view of Jordan (hereinafter Jordan, Pub. No.: US 2016/0085666). 

As per claim 3, (Previous presented) Martinez, Kundu and Jain teach software life cycle on the cloud. They do not specifically mention “further comprising: performing one or more tests on the artifact package using the integrated development environment based on one or more test cases.” However, analogous art of software development on cloud-environment, Jordan teaches, 

further comprising: performing one or more tests on the artifact package using the integrated development environment based on one or more test cases. (Jordan recites in [0041] “System development tool 220 is a software test environment which may consist of a code editor, a compiler, a debugger, or a graphical user interface (GUI) builder, for providing an interface of an integrated development environment (IDE), which may include system application test case development features for automatically authoring, modifying, compiling or deploying system application test cases of client development environment 114A, and executing the system application test cases, for testing, within integrated server environment 114B.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez, Kundu and Jain of artifact deployment and life cycle management on the cloud by incorporating the teaching “further comprising: performing one or more tests on the artifact package using the integrated development environment based on one or more test cases” of Jordan. The modification would have been obvious because one of the ordinary skills of the art would have use an integrated development environment of developing for the software artifact testing because IDE’s provide this service. 

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 24, this is a system claim that substantially parallels the limitations of the method claim 3. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 5 and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez, Kundu and Jain as applied to claims 2 and 23 in view of Atyam et al. (Atyam, Patent No.: US 10,394,697). 

As per claim 5, (Previous presented) Martinez, Kundu and Jain teach software life cycle on the cloud. They do not specifically mention “further comprising: storing the artifact package associated with the artifact in an artifact repository using the integrated development environment.” However, analogous art of software development on cloud-environment, Atyam teaches, 

further comprising: storing the artifact package associated with the artifact in an artifact repository using the integrated development environment. (Atyam recites in claim 3 last limitation “…wherein the testing tool is operatively connected via a network to an integrated development environment (IDE) application, the software, and a repository service, wherein the testing tool, the IDE application, the software, and the repository service each execute on a respective, distinct computer, wherein the repository service is configured to provide access to a test case store, a code store, and a metadata store.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez, Kundu and Jain of artifact deployment and life cycle management on the cloud by incorporating the teaching “further comprising: storing the artifact package associated with the artifact in an artifact repository using the integrated development environment” of Atyam. The modification would have been obvious because one of the ordinary skills of the art would have use an integrated development environment of developing the software artifact and also provide capability of storing the artifact in a repository. All IDE’s provide this feature built-in. 

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 26, this is a system claim that substantially parallels the limitations of the method claim 5. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 7 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez, Kundu and Jain as applied to claims 2 and 23 in view of  McGrath et al. (hereinafter McGrath, Pub. No.: US 2013/0297673).

As per claim 7, (Previous presented) Mantripragada, Jaeger, Martinez and Jain teach software life cycle on the cloud. They do not specifically mention “wherein the providing of the integrated development environment for developing the artifact comprises: determining a type of integrated development environment required for developing the artifact; and generating the integrated development environment of the determined type on a graphical user interface of a user device.” However, analogous art of software development on cloud-environment, McGrath teaches, 

wherein the providing of the integrated development environment for developing the artifact comprises: determining a type of integrated development environment required for developing the artifact; and generating the integrated development environment of the determined type on a graphical user interface of a user device. (Please see claim interpretation section above for the interpretation of this claim. McGrath recites in [0097] “According to another example, the new application requested can be a large Ruby application. In such a case, in block 530, nodes configured for large applications and with a Ruby interpreter installed would be discovered and identified to the broker. The size of the application (i.e., large, medium, small) can be measured by the language /IDE used, by the application type/function, by the size of the code, or by other such means.” This shows that depending on the application type proper interpreter will be selected.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez, Kundu and Jain of artifact deployment and life cycle management on the cloud by incorporating the teaching “wherein the providing of the integrated development environment for developing the artifact comprises: determining a type of integrated development environment required for developing the artifact; and generating the integrated development environment of the determined type on a graphical user interface of a user device” of McGrath. The modification would have been obvious because one of the ordinary skills of the art would have use an integrated development environment of developing the software artifact which appropriate for the development of the specific kind of software to be developed. 
8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 23, this is a system claim that substantially parallels the limitations of the method claim 7. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 12 and 27 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez, Kundu, Martinez, Jain and Atyam as applied to claims 5 and 26 in view of Winterfeldt et al. (hereinafter Winterfeldt, Pub. No.: US 2013/0232480). 

As per claim 12, (Previous presented) Martinez, Kundu, Jain and Atyam teach software life cycle on the cloud. They do not specifically mention “wherein the deploying of the artifact in the productive environment of the cloud computing system comprises: verifying authenticity of the artifact using the artifact signature associated with the artifact by comparing a re-generated hash key with a hash-key associated with the artifact stored in the artifact repository; and deploying the artifact in the productive environment of the cloud computing system when the artifact is successfully verified.” However, analogous art of software development on cloud-environment, Winterfeldt teaches, 

wherein the deploying of the artifact in the productive environment of the cloud computing system comprises: 

verifying authenticity of the artifact using the artifact signature associated with the artifact by comparing a re-generated hash key with a hash-key associated with the artifact stored in the artifact repository; and deploying the artifact in the productive environment of the cloud computing system when the artifact is successfully verified. (Winterfeldt recites in [0084] “In step 812, VM 114.sub.1 receives the deployment agent package and verifies the integrity and/or authenticity of the deployment package, for example, using a fingerprint or checksum value (e.g., MD5 hash value) that is provided with deployment agent configurations in step 810. VM 114.sub.1 executes the deployment agent package to launch deployment agent 726 utilizing received deployment agent configurations…..”.)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez, Kundu, Jain and Atyam of artifact deployment and life cycle management on the cloud by incorporating the teaching “wherein the deploying of the artifact in the productive environment of the cloud computing system comprises: verifying authenticity of the artifact using the artifact signature associated with the artifact by comparing a re-generated hash key with a hash-key associated with the artifact stored in the artifact repository; and deploying the artifact in the productive environment of the cloud computing system when the artifact is successfully verified” of Winterfeldt. The modification would have been obvious because one of the ordinary skills of the art would have ensure that the correct and unaltered version of the artifact has been received and then make it available to the various tenants. 

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 27, this is a system claim that substantially parallels the limitations of the method claim 12. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 8 and 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu as applied to claims 1 and 20 in view of Qadri et al. (hereinafter Qadri, Pub. No.: US 2019/0213104). 

As per claim 8, (Previous presented) Martinez and Kundu teach software life cycle on the cloud. They do not specifically mention wherein the performing of the validation checks on the artifact comprises: determining a category of the artifact to be validated based on a unique identifier associated with the artifact;.” However, analogous art of software development on cloud-environment, Qadri teaches,

wherein the performing of the validation checks on the artifact comprises: 

determining a category of the artifact to be validated based on a unique identifier associated with the artifact; (Qadri table “Project” under [0339] shows “Project Identifier” as a unique identifier. Table “Test Manifest” shows test manifest is linked to the project. This means tests are dependent on the project which is represented by a unique id.) 

determining one or more validation checks suitable for validating the artifact from a plurality of validation checks based on the determined category of the artifact; and validating the artifact to be deployed in the productive environment of the cloud computing system by performing the determined validation checks on the artifact. (Qadri under [0339] Table “Test Manifest” shows tests, parameters and test results which validates the project.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez and Kundu of artifact deployment and life cycle management on the cloud by incorporating the teaching “wherein the performing of the validation checks on the artifact comprises: determining a category of the artifact to be validated based on a unique identifier associated with the artifact;” of Qadri. The modification would have been obvious because one of the ordinary skills of the art would have ensure that the correct validation test is executed depending on the artifact to be tested. 

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 29, this is a system claim that substantially parallels the limitations of the method claim 8. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 9 and 30 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez, Kundu and Qadri as applied to claims 8 and 29 in view of Mantripragada et al. (hereinafter Mantripragada, Pub. No.: US 2015/0199188) in view of Shah et al. (hereinafter Shah, Pub. No.: US 2021/0109845). 

As per claim 9. (Previous presented) Martinez, Kundu and Qadri teach software artifact development and lifecycle management on the cloud. They do not explicitly mention, “wherein the validating of the artifact to be deployed in the productive environment of the cloud computing system comprises: determining whether the validation checks performed on the artifact are successful; generating a notification indicating the validation checks are successful when the validation checks are successful; or determining defects in the artifact and corrective actions to be performed to resolve the defects when any of the validation checks are unsuccessful,”. However, in analogous art of software artifact development, Mantripragada teaches, 

wherein the validating of the artifact to be deployed in the productive environment of the cloud computing system comprises:

determining whether the validation checks performed on the artifact are successful; generating a notification indicating the validation checks are successful when the validation checks are successful; or determining defects in the artifact and corrective actions to be performed to resolve the defects when any of the validation checks are unsuccessful, (Mantripragada Fig. 10) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez, Kundu and Qadri of artifact deployment and life cycle management on the cloud by incorporating the teaching “wherein the validating of the artifact to be deployed in the productive environment of the cloud computing system comprises: determining whether the validation checks performed on the artifact are successful; generating a notification indicating the validation checks are successful when the validation checks are successful; or determining defects in the artifact and corrective actions to be performed to resolve the defects when any of the validation checks are unsuccessful,” of Mantripragada. The modification would have been obvious because one of the ordinary skills of the art would have detect any error in the artifact and corrected any error or bug found in the artifact.

Martinez, Kundu and Qadri teach software life cycle on the cloud. They do not specifically mention “and performing one or more corrective actions on the artifact package to resolve the defects.” However, analogous art of software development on cloud-environment, Shah teaches,

and performing one or more corrective actions on the artifact package to resolve the defects. (Shah recites in [0095] “In scenario 500, device-related entity DE1 executes a test TBug of test suite TS1 and determines there is a bug/error Bug1 in test TBug and sends bug report 518 to inform the ecosystem coordinator about Bug1. Upon receipt of bug report 518, the ecosystem coordinator corrects the error in test TBug as indicated in FIG. 5 by bug fix 520 and releases the corrected version of test TBug as part of test suite release 530 for test suite TS2 at the end of test suite release interval 540.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Mantripragada, Jaeger, Martinez, and Qadri of artifact deployment and life cycle management on the cloud by incorporating the teaching “and performing one or more corrective actions on the artifact package to resolve the defects” of Winterfeldt. The modification would have been obvious because one of the ordinary skills of the art would have corrected any error or bug found in the artifact.

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 30, this is a system claim that substantially parallels the limitations of the method claim 9. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 10 and 31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez, Kundu, Quadri, Mantripragada and Shah as applied to claims 9 and 30 in view of Rihani et al. (hereinafter Rihani, Pub. No.: US 2018/0060066). 

As per claim 10, (Previous presented) Mantripragada teaches, 

further comprising: 
providing a feedback to an owner of the artifact, wherein the feedback indicates that the validation of artifact was unsuccessful along with the determined defects (Mantripragada Fig. 10 step 1018 shows success and step 1020 shows defect report.)

Martinez, Kundu, Quadri, Mantripragada and Shah teach software life cycle on the cloud. They do not specifically mention “and the corrective actions recommended to resolve the defects in the artifact.” However, analogous art of software development on cloud-environment, Rihani teaches,

 and the corrective actions recommended to resolve the defects in the artifact. (Rihani recites in [0026] last sentence “Some examples of pre-configured actions include taking corrective actions to bring an application back into compliance with the metadata model for that application, logging performance data, suspending the application execution, reconfiguring the application back into compliance, issuing performance reports, alerting system operators, updating reporting GUIs defined among the machine interfaces 210, or taking other actions.”) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez, Kundu, Quadri, Mantripragada and Shah of artifact deployment and life cycle management on the cloud by incorporating the teaching “and the corrective actions recommended to resolve the defects in the artifact” of Rihani. The modification would have been obvious because one of the ordinary skills of the art would have ensure that the any defects get corrected before the artifact is deployed.

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 31, this is a system claim that substantially parallels the limitations of the method claim 10. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 13, 14, 33 and 34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu as applied to claims 1 and 20 in view of Baloch et al. (hereinafter Baloch, Pub. No.: US 2016/0055072). 

As per claim 13, (Previous presented) Martinez and Kundu teach software life cycle on the cloud. They do not specifically mention “publishing the artifact deployed in the productive environment of the cloud computing system such that the artifact deployed in the productive environment is 6Attorney Docket No.: 11371-20100A (2018P00863WOUS) configured to be searched and displayed to the one or more tenants of the cloud computing system, thereby enabling the tenants to subscribe access to the artifact.” However, analogous art of software development on cloud-environment, Baloch teaches,

further comprising: 

publishing the artifact deployed in the productive environment of the cloud computing system such that the artifact deployed in the productive environment is 6Attorney Docket No.: 11371-20100A (2018P00863WOUS) configured to be searched and displayed to the one or more tenants of the cloud computing system, thereby enabling the tenants to subscribe access to the artifact. (Baloch recites in [0034] “It should be noted that the software life cycle management agent 106 and autonomy agent 108 work together to operate the various functions of coordinating the determination to search/subscribe to new software products and/or versions, coordinate the testing of the new software products and/or versions, and decide ultimately which software products and/or version to install on the device 102.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez and Kundu of artifact deployment and life cycle management on the cloud by incorporating the teaching “publishing the artifact deployed in the productive environment of the cloud computing system such that the artifact deployed in the productive environment is 6Attorney Docket No.: 11371-20100A (2018P00863WOUS) configured to be searched and displayed to the one or more tenants of the cloud computing system, thereby enabling the tenants to subscribe access to the artifact” of Baloch. The modification would have been obvious because one of the ordinary skills of the art would have ensure that the deployed artifact is found by the tenants so that the tenants can use the artifact. 

As per claim 14, (Previous presented) Baloch teaches, 

wherein the provisioning of the artifact to the one or more tenants of the cloud computing system comprises:

creating a set-up route between the deployed artifact and the one or more tenants of the cloud computing system to enable the one or more tenants to view, access, and use the artifact via a cloud computing platform. (Baloch recites in [0035] “FIG. 2 is a flow diagram illustrating a method 200, in accordance with an example embodiment, for searching for and installing a software product on a device in accordance with an example embodiment. At operation 202, a list of needed capabilities of the device (e.g., device 102 of FIG. 1) is prepared.” This and the remaining part of the paragraph teaches that software is installed and needed capabilities of the device is checked. That means the software application is enabled to be executed.)

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claims 33 and 34, these are system claims that substantially parallel the limitations of the method claim 13 and 14. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 15 and 35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu as applied to claims 1 and 20 in view of Ilyayev et al. (hereinafter Ilyayev, Pub. No.: US 2011/0126168). 

As per claim 15, (Previous presented) Martinez and Kundu teach software life cycle on the cloud. They do not specifically mention “further comprising: monitoring performance of the artifact deployed in the productive environment in real-time; determining abnormal behavior of the artifact deployed in the productive environment in real-time, wherein the abnormal behavior is an issue associated with the performance, a resource consumption, or an abnormal function; and generating a notification indicating the abnormal behavior of the artifact.” However, analogous art of software development on cloud-environment, Ilyayev teaches,

further comprising: monitoring performance of the artifact deployed in the productive environment in real-time;

determining abnormal behavior of the artifact deployed in the productive environment in real-time, wherein the abnormal behavior is an issue associated with the performance, a resource consumption, or an abnormal function; and 
generating a notification indicating the abnormal behavior of the artifact. (Ilyayev recites in [0073] “Monitoring, Metering, Workflow and Reporting Engines 466 is a collection of systems, providing information to different types of users and monitoring the workflow of the SA. Monitoring, Metering, Workflow and Reporting Engines 466 may be used by the users as well as by the SD and supervised by AB 463. Further, Monitoring, Metering, Workflow and Reporting Engines 466 may be used for billing purposes such as metering memory or computing resources consumption and for real-time monitoring of system health to provide reports as to system load, number of users and the like.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez and Kundu of artifact deployment and life cycle management on the cloud by incorporating the teaching “further comprising: monitoring performance of the artifact deployed in the productive environment in real-time; determining abnormal behavior of the artifact deployed in the productive environment in real-time, wherein the abnormal behavior is an issue associated with the performance, a resource consumption, or an abnormal function; and generating a notification indicating the abnormal behavior of the artifact” of Ilyayev. The modification would have been obvious because one of the ordinary skills of the art would have monitor the artifact to ensure that the artifact is functioning as expected and notify appropriate authority of any abnormal behavior so that appropriate remedial action can be taken. 

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 35, this is a system claim that substantially parallels the limitations of the method claim 15. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 16 and 36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez, Kundu and Ilyayev as applied to claims 15 and 35 in view of Rihani et al. (hereinafter Rihani, Pub. No.: US 2018/0060066). 

As per claim 16, (Previous presented) Martinez, Kundu and Ilyayev teach software life cycle on the cloud. They do not specifically mention “further comprising: suspending execution of the artifact in the productive environment of the cloud computing system.” However, analogous art of software development on cloud-environment, Rihani teaches,

further comprising: suspending execution of the artifact in the productive environment of the cloud computing system. (Rihani recites in [0026] last sentence “Some examples of pre-configured actions include taking corrective actions to bring an application back into compliance with the metadata model for that application, logging performance data, suspending the application execution, reconfiguring the application back into compliance, issuing performance reports, alerting system operators, updating reporting GUIs defined among the machine interfaces 210, or taking other actions.”) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez, Kundu and Ilyayev of artifact deployment and life cycle management on the cloud by incorporating the teaching “further comprising: suspending execution of the artifact in the productive environment of the cloud computing system” of Rihani. The modification would have been obvious because one of the ordinary skills of the art would have suspend an application [or an artifact] from execution in case of an abnormal behavior. 

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 36, this is a system claim that substantially parallels the limitations of the method claim 12. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 

Claims 18 and 37 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu as applied to claims 1 and 20 in view of Dobrev (hereinafter Dobrev, Pub. No.: US 2018/0165122). 

As per claim 18, (Previous presented) Martinez and Kundu teach software life cycle on the cloud. They do not specifically mention “further comprising: determining one or more components required for deploying the artifact package in the productive environment of the cloud computing system; and providing a list of recommended components required for deploying the artifact in the productive environment of the cloud computing system.” However, analogous art of software development on cloud-environment, Dobrev teaches,

further comprising: 

determining one or more components required for deploying the artifact package in the productive environment of the cloud computing system; and providing a list of recommended components required for deploying the artifact in the productive environment of the cloud computing system. (Dobrev recites in [0108] middle of the paragraph “The configuration files having "json" file extensions in the illustrated example store lists of product components selectable by a customer for customizing a deployment.” This a list of recommended components for selection.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez and Kundu of artifact deployment and life cycle management on the cloud by incorporating the teaching “further comprising: determining one or more components required for deploying the artifact package in the productive environment of the cloud computing system; and providing a list of recommended components required for deploying the artifact in the productive environment of the cloud computing system” of Dobrev. The modification would have been obvious because one of the ordinary skills of the art would have make a list of components for an artifact available to tenants so that the tenants can make choose and install appropriate components. 

8Attorney Docket No.: 11371-20100A (2018P00863WOUS)As per claim 37, this is a system claim that substantially parallels the limitations of the method claim 18. It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to implement the prescribed method steps as a system. 


Claim 19 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu as applied to claim 1 in view of Pogrebinsky et al. (hereinafter Pogrebinsky, Pub. No.: US 20170006119). 

As per claim 19, (Previous presented) Martinez and Kundu teach software life cycle on the cloud. They do not specifically mention “further comprising: providing access to the artifact to the one or more tenants based on a role and permissions assigned to each tenant of the one or more tenants.” However, analogous art of software development on cloud-environment, Pogrebinsky teaches,

further comprising: providing access to the artifact to the one or more tenants based on a role and permissions assigned to each tenant of the one or more tenants. (Pogrebinsky recites in [0039] “Clouds 301 and 302 can use role-based access control (RBAC) to control what administrators and tenants can do and to restrict access to authorized users based on the roles of individual users within an enterprise. Browser 303 connects to identity/authentication manager 313 or 314 as appropriate to verify users and to determine what access they should be provided on each cloud.”)

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez and Kundu of artifact deployment and life cycle management on the cloud by incorporating the teaching “further comprising: providing access to the artifact to the one or more tenants based on a role and permissions assigned to each tenant of the one or more tenants” of Pogrebinsky. The modification would have been obvious because one of the ordinary skills of the art would have ensure that the access to proper users [or tenants] are provided while the artifact is prevented from unauthorized access.


Claim 39 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu as applied to claim 1 in view of Sapaliga et al. (hereinafter Sapaliga, Pub. No.: US 2015/0120886).

As per claim 39. (New) Martinez and Kundu teach software life cycle on the cloud. They do not specifically mention “wherein the artifact is the code snippet.” However, analogous art of software development on cloud-environment, Sapaliga teaches,
wherein the artifact is the code snippet. (Sapaliga recites in [0070] “FIG. 9 illustrates the use of an orchestration engine, in accordance with an embodiment. In accordance with an embodiment, the orchestration engine enables life-cycle management of the services in a PaaS platform.” This shows orchestration engine provides life-cycle management of services. Sapaliga recites in [0216] “In accordance with an embodiment, an exemplary snippet of a move plan from a service is shown in Listing 7:…”. This shows that the snippet is part of a service and its life-cycle is managed an orchestration engine. Here artifact whose life-cycle is managed is a snippet.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez and Kundu of artifact deployment and life cycle management on the cloud by incorporating the teaching “wherein the artifact is the code snippet” of Sapaliga. The modification would have been obvious because one of the ordinary skills of the art would have perform life cycle management of a code snippet on the cloud as any other software components or applications. The life cycle management stages will be identical for all software components including a code snippet.

Claim 41 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu as applied to claim 1 in view of Wang (Pub. No.: US 2019/0173109). 

As per claim 41, (New) Martinez and Kundu teach software life cycle on the cloud. They do not specifically mention “wherein the artifact is the digital twin model or the simulation model.” However, analogous art of software development on cloud-environment, Wang teaches,

wherein the artifact is the digital twin model or the simulation model. (Wang Fig.1 shows life cycle management of a digital twin. Wang recites in [0019] “The present disclosure may apply digital twins to life cycle management of a physical system.” This shows that life cycle management of a digital twin is replicated in life cycle management of a physical system. Wang recites in [0027] starting at line 6 “In one embodiment, the parent model 5 may be stored in a cloud 500 as shown in FIG. 3.” This shows life cycle management of a digital twin on the cloud. Hence digital twin is the artifact in this case.) 

Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez and Kundu of artifact deployment and life cycle management on the cloud by incorporating the teaching “wherein the artifact is the digital twin model or the simulation model” of Wang. The modification would have been obvious because one of the ordinary skills of the art would have perform life cycle management of a code snippet on the cloud as any other software components or applications. The life cycle management stages will be identical for all software components including a digital twin model.


Claim 42 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martinez and Kundu as applied to claim 1 in view of Benchorin et al. (hereinafter Benchorin, Pub. No.: US 2014/0313542). 

As per claim 42, (New) Martinez and Kundu teach software life cycle on the cloud. They do not specifically mention “wherein the artifact is the application programming interface (API).” However, analogous art of software development on cloud-environment, Benchorin teaches,
wherein the artifact is the application programming interface (API). (Benchorin recites in [0094] “Enabling services to deal with the internal management of the platform (these include, but are not limited to, one or more of: identity management, application and APIs life cycle management, edge nodes remote configuration and management, billing, activity monitoring, and/or the like);”. This shows API’s life cycle management on the cloud. Here API is the artifact.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Martinez and Kundu of artifact deployment and life cycle management on the cloud by incorporating the teaching “wherein the artifact is the application programming interface (API)” of Benchorin. The modification would have been obvious because one of the ordinary skills of the art would have perform life cycle management of a code snippet on the cloud as any other software components or applications. The life cycle management stages will be identical for all software components including an API.


Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        June 30, 2022